Citation Nr: 1718982	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral flat feet with recalcitrant plantar fasciitis.

2.  Entitlement to an effective date earlier than March 5, 2009, for the award of a total rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than March 5, 2009, for the award of basic eligibility under 38 U.S.C. Chapter 35, Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2005 and December 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2009, the Board denied a rating in excess of 50 percent for the bilateral foot disorder.  The Veteran appealed the denial of an increased evaluation for bilateral flat feet to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2010, the parties filed a Joint Motion for Partial Remand (Joint Motion).  Subsequently, in July 2010, June 2012, May 2013, and December 2015, the Board remanded the appeal for additional development.   


FINDINGS OF FACT

1.  The Veteran's bilateral flat feet with recalcitrant plantar fasciitis is appropriately rated at the maximum level under Diagnostic Code 5276 and does not result in impairment of earning capacity so as to warrant an extraschedular rating to accord justice.

2.  The RO denied entitlement to TDIU in an unappealed February 2003 rating decision, which became final; the Veteran's next claim for an increased rating was received on November 22, 2004, at which time there was cogent evidence of unemployability, thereby implying a claim for TDIU as part of the November 22, 2004, claim for increased compensation.

3.  Throughout the pertinent time period from November 22, 2004, to March 5, 2009, the Veteran was service-connected for bilateral flatfoot with recalcitrant plantar fasciitis (rated as 50 percent disabling), degenerative arthritis and herniated nucleus pulposus of the lumbar spine associated with bilateral flatfoot with recalcitrant plantar fasciitis (rated as 40 percent disability), and depression not otherwise specified associated with bilateral flatfoot with recalcitrant plantar (rated as 30 percent disabling), for a combined evaluation of 70 percent; these three service-connected disabilities resulted from a common etiology.

4.  Resolving doubt in the Veteran's favor, from November 22, 2004, the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment, which, in turn, resulted in a total service-connected disability.

5.  Prior to November 22, 2004, the Veteran was rated 50 percent disabling for his bilateral flatfoot with recalcitrant plantar fasciitis, which was not both total and permanent in nature.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected bilateral flatfoot with planter fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1) (2016), 4.71a, Diagnostic Codes 5276 and 5284 (2016).

2.  From November 22, 2004, the criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2016).

3.  From November 22, 2004, the criteria for entitlement to basic eligibility for DEA have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 3.808 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Bilateral Flatfoot with Recalcitrant Plantar Fasciitis

The Veteran currently receives benefits for bilateral flatfoot with recalcitrant plantar fasciitis and is assigned a 50 percent disability rating under Diagnostic Code 5276 for bilateral "pronounced" flatfoot, with "marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and the severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  This is the maximum schedular rating under that code.  

Distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under Diagnostic Code 5284.  Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  Diagnostic Code 5284 is for "foot injuries, other," and provides a 10 percent disability rating for "moderate" foot injuries, a 20 percent disability rating for "moderately severe" foot injuries, a 30 percent disability rating for "severe" foot injuries, and a 40 percent disability rating for "actual loss of use of the foot."  38 C.F.R. § 4.71a, Diagnostic Code 5284.

It is the practice of VA, when applying the rating schedule, to avoid "the evaluation of the same manifestation under different diagnoses."  38 C.F.R. § 4.14 (2016).  In Brady v. Brown, the Court elaborated on § 4.14, observing that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptom[s]; such a result would overcompensate the claimant for the actual impairment of his hearing capacity" and would constitute pyramiding.  4 Vet. App. 203, 206 (1993).  The Court explained in Esteban v. Brown that the "critical element" of whether separate disability ratings are permitted is whether the symptoms of each rating are "distinct and separate."  6 Vet. App. 259, 262 (1994).

Here, the September 2010 VA examination identified feet symptoms including, but not necessarily limited to:  bilateral pain (while standing, while walking);bilateral stiffness (while standing); bilateral fatigability (while standing, while walking); bilateral weakness (while standing, while walking); bilateral marked displacement on weight bearing, correctable but with pain on manipulation; bilateral painful midfoot malalignment; bilateral marked pronation; right foot, no arch on non-weight bearing; bilaterally, no arch on weight bearing; bilateral heel valgus of 4 degrees; and bilateral weight-bearing line from medial to great toe; and evidence of painful motion, tenderness, weakness, and abnormal weight-bearing.  Significantly, the September 2010 VA examiner expressly opined that "with respect to his bilateral pes planus with fasciitis, the symptoms of his feet . . . are largely related to his service connected pes planus."  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that Diagnostic Code 5284 does not apply to the eight foot conditions specifically enumerated under § 4.71a because applying Diagnostic Code 5284 to those listed conditions "would essentially render th[e diagnostic codes of the enumerated conditions] redundant."  27 Vet. App. at 338 (quoting Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015)).  Absent a showing that foot problems are attributable to the plantar fasciitis aspect of his disability, pursuant to Copeland, the Board is prevented from rating the disability resultant from flat feet under a different code.  Thus, the Board determines that the Veteran's symptoms of bilateral flat feet with recalcitrant plantar fasciitis are appropriately governed by Diagnostic Code 5276.  

In any event, as a higher schedular rating is not available under Diagnostic Code 5276, the Board has considered whether it is appropriate to assign higher disability rating under Diagnostic Code 5284 by applying separate disability ratings for each foot for any fasciitis symptoms the Veteran has that may overlap with pes planus.  For instance, it is recognized that a "severe" foot disability of each foot, rated at 30 percent each, would result in a combined disability rating in excess of his currently assigned 50 percent disability rating (see 38 C.F.R. § 4.25 (2016) (combining to 51 percent).  In this case, however, the evidence fails to demonstrate that that the Veteran has symptoms of equivalent to a "severe" foot disability, much less one resulting in loss of use, in either foot that are attributed to his plantar fasciitis and not his service-connected pes planus.  Even assuming that some of the symptoms, like pain or tenderness on the sole of the foot, could be considered to be shared between the pes planus and plantar fasciitis, the Board finds that that those overlapping symptoms would not rise to level of more nearly approximating a "severe" foot disability or "loss of use" of the foot, such that the assignment of two separate ratings under Diagnostic Code 5284 would result in a higher rating.  In support of this, the Board reiterates the September 2010 VA examiner's opinion that his foot problems were largely related to pes planus.

In the same vein, the Board has alternatively considered whether a separate disability rating for recalcitrant plantar fasciitis is warranted under Diagnostic Code 5276 in addition to the existing 50 percent assigned under Diagnostic Code 5276, but separate and distinct symptoms have not been established for plantar fasciitis.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5276 (a 50 percent disability rating for flatfeet includes symptoms of "extreme tenderness of the plantar surfaces of the feet" and the rating criteria also expressly contemplate "pain on manipulation and use" and "swelling on use").  Thus, an additional disability rating under Diagnostic Code 5284 would result in duplicate compensation for the same symptoms in violation of the anti-pyramiding provisions and is likewise inappropriate here.  

Next, the Board has considered whether an extraschedular rating should be assigned for the Veteran's bilateral flatfeet with recalcitrant plantar fasciitis.  VA's schedule of disability ratings is based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) (2016).  However, "[t]o accord justice" in the "exceptional case where the schedular evaluations are found to be inadequate," the VA Under Secretary for Benefits or the Compensation Service Director is authorized to approve an "extra-schedular evaluation for impairments that are due to service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

As a threshold matter, as will be discussed in more detail below, entitlement to TDIU is established herein for the entire period of the increased rating claim on appeal from November 22, 2004.  As such, consideration of an extraschedular rating under § 3.321(b) is moot based on the combined effects of multiple service connected disabilities, as the purpose of this provision has been fulfilled.  
See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  Therefore, the Board will limit its analysis solely to the singular effects of the Veteran's bilateral flat feet with recalcitrant plantar fasciitis.

In its December 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ ) to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's bilateral flat feet with recalcitrant plantar fasciitis requires the assignment of an extraschedular rating.  In February 2017, the requested opinion was provided; the Director of Compensation Service determined that "there is no foundation for an extra-schedular evaluation for bilateral flatfoot with plantar fasciitis in excess of 50 percent," finding, in part, the "rating schedule remains intact and free of an unusual or exceptional disability pattern." 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 
27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  

It is the Board's conclusion, after reviewing the examination reports and treatment records, as well as considering the Veteran's contentions, that his bilateral flatfoot with recalcitrant plantar fasciitis does not warrant an extraschedular rating.  First, it is acknowledged that "fasciitis" is not a word that is included in the list of symptomatology under Diagnostic Code 5278.  However, "extreme tenderness of plantar surfaces of the feet" is a symptom expressly contemplated by the rating criteria, as well as "pain on manipulation and use" and "swelling on use."  

Moreover, there appears to be no additional impairment for bilateral flatfoot and plantar fasciitis beyond that which is contemplated by the 50 percent rating.  In December 2004, a VA podiatrist noted the Veteran's reports of worsening foot pain and diagnosed chronic bilateral plantar fasciitis, more severe on the left, severe pes planus deformity, and rearfoot valgus deformity with limitation of motion of the joints of the feet.  In August 2006, a private physician also noted tenderness to palpation on the plantar aspect of the foot.  The Veteran's private primary care physician also stated that the Veteran was unable to stand for long periods, and Dr. G. also indicated that occupational impairment was caused, at least in part, by the Veteran's feet.  See February 2010 Joint Motion for Partial Remand (JMPR).  

Pursuant to the Court's JMPR, the Board requested an opinion in an attempt to determine whether the effects of the Veteran's foot disability on his employment could be isolated from his back, which at that time was not service-connected.  The September 2010 VA examiner stated that the Veteran was "unemployable in the sense that h[e] is not able to perform work that requires [a]ny standing, walking, pushing, lifting, bending, squatting, carrying objects."  In a May 2011 addendum opinion, the VA examiner stated that it could "not determine[d] if patient unemployability is at least as likely as not (50/50) attributable to his service connected bilateral feet with recalcitrant planter fascitis.  From a podiatric point of view, it is my opinion that patient can perform complete sedentary work."  After determining that this opinion was contradictory and inconsistent and because the examiner failed to address whether the Veteran's service-connected foot disability precluded non-sedentary work, the Board remanded this case again.  Two subsequent opinions were provided.  In June 2013, an examiner stated that "it is my opinion that patient is employable and can perform duties as long as the duties require[] no sedentary work."  Inasmuch as this opinion was also confusing and inconsistent, yet another opinion was sought.  Finally, the April 2014 examiner clarified that the Veteran "is unemployable in the sense that h[e] is not able to perform work that requires any standing, walking, pushing, lifting, bending, squatting, carrying objects," explaining that his "ability restricts him to sed[e]ntary or non[-]heavy labor."  

Here, frequent periods of hospitalizations are not shown for the feet; only one surgery/hospitalization was reported.  See September 2010 VA examination report.  

Moreover, the April 2014 VA opinion, which focuses on the foot disability's effect on employment and is not contradictory, explained that the Veteran's foot disability did not preclude sedentary/non-heavy labor.  The Board recognizes that the September 2010 VA examination report reflected functional affects preventing daily activities of chores, shopping, exercise, sports, recreation, traveling , as well as severe effects on driving and bathing.  However, as these are all activities that require standing or ambulation for prolonged periods of time, the stated functional effects to do not appear to correlate to finding of marked interference with employment; in fact, sedentary and non-heavy work was found to be within his capabilities.  Moreover, he nonetheless demonstrates an ability to stand and walk that is not insignificant.  With respect to standing, the September 2010 VA examiner stated that he was functionally limited to standing five minutes and walking half a city block.  Given the capability for sedentary/non-heavy labor involving standing for periods of less than five minutes and walking less than half a block, this opinion does not suggest marked interference with employment for his flatfoot with plantar fasciitis.  [Again, the Board parenthetically reiterates that, because the Veteran is in receipt of TDIU under 38 C.F.R. § 4.16 for the effect of the combination of his service-connected disabilities, the Board's extraschedular analysis is limited to the singular effect of his foot disability.]    

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id. at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Id. at 453.  The Board has taken the extraordinary step of referring this claim to the Director.  However, in this case, the Board finds that justice does not equate to assigning an extraschedular rating over and beyond the 50 percent schedular rating already provided when, as shown here, the Veteran's bilateral foot disability is not shown to be so severe so as to impact sedentary or non-heavy labor in a marked way so as to be inadequately represented by the rating schedule.  Simply put, fact that non-sedentary and heavy labor would be precluded does not suggest an exception to the average impairment in earning capacity beyond that already contemplated by the 50 percent rating.  In fact, a 50 percent rating inherently implies an impact on earning capacity that is not inconsequential.  

In sum, the Veteran's feet symptoms for his bilateral flat foot with recalcitrant plantar fasciitis are adequately represented by the schedular 50 percent rating, and the evidence fails to establish such an unusual or exceptional disability picture for the foot disability so as to render the existing rating criteria inadequate.  Because the evidence weighs against an extraschedular evaluation for his bilateral flatfoot with recalcitrant plantar fasciitis, the claim is denied.    

II.  Effective Date for the Awards of TDIU and Basic Eligibility for DEA

In this case, in December, the RO awarded TDIU and basic eligibility to DEA benefits and assigned an effective date of March 5, 2009, for both.  Because the Veteran filed a timely notice of disagreement with the December 2011 rating decision that established the effective date for the award of TDIU and DEA and perfected his appeal, the Board properly has jurisdiction over the effective date issues.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

Generally, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that one year. 38 U.S.C.A. § 5110(b)(3).  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

The VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, § 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (in effect prior to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).  Moreover, a request for TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  

In this case, the RO denied entitlement to TDIU in a February 2003 rating decision.  The Veteran did not appeal the denial of TDIU within one year, and, although the Board recognizes that although private treatment records were received within the one year appeal period, those records are not new and material to the denied TDIU claim so as to invoke the doctrine of a pending claim under 38 C.F.R. § 3.156(b).  Accordingly, the February 2003 rating decision became final with respect to the denial of entitlement to TDIU.

In trying to find the earliest claim following the final denial, there is no indication in the record of any formal or informal claim until November 22, 2004, when his representative submitted a claim for an increased rating for the Veteran's bilateral foot condition, accompanied by an opinion by Dr. G. that the Veteran "is essentially completely disabled due to [pain in his back and his feet."  This cogent evidence of unemployability due to, at least in part, the service-connected disability for which the Veteran was seeking an increase for, also constitutes a claim for TDIU under the tenets of Rice.  However, there is no pertinent evidence or lay statements were received prior to November 22, 2004, so as to establish a date of claim prior this date, even though the Board recognizes that any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155 (in effect prior to Mar. 23, 2015).  A review of VA treatment records does not reflect an informal claim for increased benefits under 38 C.F.R. § 3.157 (in effect prior to Mar. 23, 2015).

Having determined that November 22, 2004, is the date of receipt of the claim for purposes of assigning an effective date, the Board is obliged to review the evidence of record to determine whether the criteria for TDIU were met at this time.  To be eligible for a TDIU rating, a claimant must be unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities, and if there is only one such disability, it is evaluated at 60 percent or more, or if there are two or more disabilities, at least one disability is evaluated at 40 percent and there is sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).

Throughout the time period pertinent from November 22, 2004, to March 5, 2009, the Veteran was service-connected for bilateral flatfoot with recalcitrant plantar fasciitis (rated as 50 percent disabling), degenerative arthritis and herniated nucleus pulposus of the lumbar spine associated with bilateral flatfoot with recalcitrant plantar fasciitis (rated as 40 percent disability), and depression not otherwise specified associated with bilateral flatfoot with recalcitrant plantar (rated as 30 percent disabling), for a combined evaluation of 70 percent.  Notably, because all of these disabilities result from a common etiology, i.e. the bilateral foot disorder with recalcitrant plantar fasciitis, they will collectively be considered as one disability for the purpose of establishing whether the Veteran has "one" disability rated at least 60 percent disabling.  See 38 C.F.R. § 4.16(a) (providing that, for the purpose of one 60 percent disability, "disabilities resulting from a common etiology or single accident" are considered one disability).  Furthermore, the evidence sufficiently establishes that from November 22, 2004, the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.  See, e.g. Dr. G.'s opinion regarding unemployability.  Thus, the criteria for entitlement to TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) have been met since November 22, 2014.

The Board has also reviewed the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year as it pertains to TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, however, there is no evidence that such an increase factually ascertainable during that one-year period.  Moreover, prior to November 22, 2004, the Veteran was only service-connected for his feet at 50 percent disabling.  As such, there is no evidentiary basis for assigning an effective date for TDIU at any time during the one-year period prior to November 22, 2004.

Finally, eligibility for DEA benefits requires an underlying service-connected disability that is both total and permanent in nature.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii), (D)(i); see 38 C.F.R. §§ 3.807 (a)(1)-(2), 21.3021(a)(1)(iii), (3)(i) (2016).  The RO, in its December 2011 rating decision, determined that the Veteran was entitled to an effective date for DEA that coincided with the "date of entitlement to IU benefits, as the evidence showed you currently have a total service-connected disability, permanent in nature."  The Board will not disturb this favorable finding and likewise concludes that the effective date for the award of TDIU should be used for the Veteran's basic eligibility for DEA benefits.  Prior to November 22, 2004, however, the Veteran was only service connected for his bilateral flatfoot with recalcitrant plantar fasciitis, rated 50 percent disabling, which has not been shown to have been both total and permanent in nature.  

Accordingly, an effective date prior to November 22, 2004, for the award of basic eligibility for DEA benefits is denied.
ORDER

An effective date of November 22, 2004, but no earlier, for the award of TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.

An effective date of November 22, 2004, but no earlier, for the award of basic eligibly for DEA is granted, subject to governing criteria applicable to the payment of monetary benefits.

A disability rating in excess of 50 percent for bilateral flat feet with recalcitrant plantar fasciitis is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


